Citation Nr: 0531050	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  02-04 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for 
hemorrhoids and an anal fissure.  

2.  Entitlement to an increased rating for a scar from a 
gunshot wound to the abdomen, currently evaluated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active duty from March 1969 to March 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

The Board Remanded this case to the RO in March 2004 for 
further procedural and evidentiary development.  That 
development having been completed, the case is now before the 
Board for final appellate consideration.  


FINDINGS OF FACT

1.  A February 1997 rating decision determined that new and 
material evidence had not been presented to reopen the 
veteran's previously denied claim for service connection for 
hemorrhoids and an anal fissure.  He was notified of that 
decision and apprised of his procedural and appellate rights, 
but he did not file an appeal.  

2.  Evidence added to the record since February 1997 
concerning the issue of entitlement to service connection for 
hemorrhoids and an anal fissure is merely cumulative of 
evidence that was previously of record and considered.  

3.  The veteran's abdominal scars from the gunshot wound in 
service are tender and painful to palpation, but they are 
superficial and well healed, do not exceed 39 sq. cm in area, 
and do not cause any associated limitation of function.




CONCLUSIONS OF LAW

1.  Evidence received since the February 1997 rating 
decision, which denied the veteran's petition to reopen his 
claim for service connection for hemorrhoids and an anal 
fissure, is not new and this claim is not reopened; the 
February 1997 rating action is final and binding on him based 
on the evidence then of record.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2005).  

2.  The criteria are not met for a rating higher than 10 
percent for the residual abdominal scars from the gunshot 
wound.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, and 4.118, Diagnostic 
Code 7804 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the March 2002 
statement of the case (SOC), the various supplemental 
statements of the case (SSOCs), and in particular a March 
2004 RO letter to the veteran notifying him of the VCAA, he 
has been advised of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain.  Thus, he may be 
considered to have been advised to submit any pertinent 
evidence in his possession.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005).  The Board also observes that records 
of his VA treatment through May 2005 have been obtained, and 
that he has been afforded several VA compensation 
examinations.  He has not identified any additional evidence 
not already associated with the claims folder that is 
obtainable.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Therefore, the Board finds that the duty 
to assist also has been met.  

Note also that, in Pelegrini II, the Court held that VCAA 
notice - to the extent possible, should be provided before 
the initial adjudication of the claims.  In the present case, 
the RO initially considered at least one of the claims on 
appeal prior to the passage of the VCAA and the modifications 
to 38 U.S.C.A. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  And his claim was reconsidered on several 
occasions, most recently in July 2005, in light of the 
additional development performed subsequent to the Board's 
March 2004 Remand - which primarily was directed at ensuring 
compliance with the VCAA.  So the Board finds no evidence of 
prejudicial error in proceeding to a decision on the merits 
at this juncture.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

Analysis

New and material evidence 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Absent the filing of a notice of disagreement (NOD) within 
one year of the date of mailing of the notification of the 
denial of an appellant's claim and absent the filing of a 
substantive appeal (VA Form 9 or equivalent statement) within 
the remainder of that year or within 60 days of the mailing 
of the statement of the case (SOC), whichever is later, a 
rating determination is final and binding on the veteran 
based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then VA adjudicators 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

For applications to reopen a claim received prior to August 
29, 2001, as is the case here, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In March 1983, the Board denied service connection for a 
rectal disorder on the basis that the evidence did not 
establish the onset of a rectal disorder during service.

Subsequent RO rating decisions in May 1987, March 1991, and 
February 1997 each found that new and material evidence had 
not been submitted to reopen the claim; the veteran was 
notified of each decision, apprised of his procedural and 
appellate rights, and did not file a notice of disagreement 
in response to initiate an appeal.  

Evidence that was of record prior to February 1997 included 
the veteran's service medical records (SMRs), VA clinic 
records dated through September 1980, and the reports of 
three VA compensation examinations.  The SMRs are completely 
negative for any clinical findings or diagnosis of any 
hemorrhoids or anal fissure.  At the time of his separation 
examination, the veteran reported that he had or 
had experienced some sort of rectal problem, although his 
rectum was observed to be normal on objective clinical 
examination.  



A VA examiner in May 1981 noted the presence of an anal 
fissure, but did not opine as to its etiology or otherwise 
indicate that it was a residual of the service-connected 
abdominal wound.  Also of record were statements by a friend 
and by the veteran's mother to the effect that they knew he 
had problems during service with hemorrhoids and rectal 
bleeding.  None of the treatment records or examination 
reports contain an opinion by any examiner to the effect that 
the veteran's hemorrhoids or anal fissure, or any other 
rectal disorder, began during service.  

Since February 1997, pertinent evidence that has been added 
to the file has consisted primarily of reports of further VA 
treatment, as well as the reports of VA compensation 
examinations in May 2001, January 2003, and December 2004.  
The clinical records reflect occasional treatment for the 
veteran's complaint of rectal pain and bleeding, with some 
examiners noting the presence of hemorrhoids and an anal 
fissure.  The records also indicate he eventually underwent a 
hemorrhoidectomy.  Again, most significantly though, no 
examiner commented that the hemorrhoids or anal fissure, or 
any other rectal disorder, began during service.  

So the Board finds that all of the additional evidence since 
February 1997 is merely cumulative of the evidence that was 
previously of record and considered.  The additional evidence 
shows nothing more than continuing treatment for disorders 
previously known to exist and the veteran's contentions 
concerning the disorders that he previously had expressed.  
There is no new evidence tending to show that the disorders 
began during service, as to be so significant that it must be 
considered in order to fairly decide the merits of his claim.  
See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records describing veteran's current condition are 
not material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence.).  See, too, Bostain v. West, 11 
Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312 
(1992).

In the absence of new and material evidence, the benefit-of-
the-doubt rule does not apply and the claim cannot be 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Increased rating

Disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations that are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The veteran wrote the RO in January 2001 requesting a higher 
rating for his abdominal scar.  

Effective in August 2002, VA revised the criteria for 
evaluating skin disorders.  Generally, where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant will 
apply.  Further, VA's General Counsel has held that if the 
amended regulation is more favorable to the claimant, then 
the retroactive reach of the regulation is governed by 
38 U.S.C.A. § 5110(g), which provides that VA may, if 
warranted by the facts of the claim, award a benefit based on 
a change in law retroactive to, but no earlier than, 
the effective date of the change.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  See also VAOPGCPREC 3-2000 and 
VAOPGCPREC 7-2000.  The Board is bound by those rulings.  
38 U.S.C.A. § 7104(c).

The criteria that were in effect prior to August 2002 
provided that superficial scars that are poorly nourished, 
with repeated ulceration, and superficial scars that are 
tender and painful on objective demonstration warrant a 
10 percent evaluation.  Other scars are rated on the degree 
of limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805 (2002).  

Beginning in August 2002, the criteria provided that, under 
Diagnostic Code 7801, scars, other than on the head, face, or 
neck, that are deep or that cause limitation of motion 
warrant a 10 percent evaluation for an area or areas that 
exceed six square inches (39 sq. cm.); a 20 percent 
evaluation is assigned for an area or areas exceeding 12 
square inches (77 sq. cm.); a 30 percent evaluation is 
warranted for an area or areas exceeding 72 square inches 
(465 sq. cm.); and a 40 percent evaluation is appropriate for 
an area or areas exceeding 144 square inches (929 sq. cm.).  

Under Code 7802, scars, other than on the head, face, or 
neck, that are superficial and that do not cause limited 
motion, are to be rated as follows:
For an area or areas of 144 square inches (929 sq. cm.) or 
greater, a 10 percent rating is appropriate.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  A superficial scar is one not associated with 
underlying soft tissue damage.  

Code 7803 provides that unstable, superficial scars are to be 
evaluated as 10 percent disabling.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar is one not associated 
with underlying soft tissue damage.  



Under Code 7804, superficial scars that are painful on 
examination warrant a 10 percent rating.  A superficial scar 
is one not associated with underlying soft tissue damage.  In 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  

Code 7805 provides for rating scars on limitation of function 
of the affected part.  

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: a scar five or more 
inches (13 or more cm.) in length; a scar at least 
one-quarter inch (0.6 cm.) wide at its widest part; surface 
contour of a scar that is elevated or depressed on palpation; 
a scar that is adherent to underlying tissue; skin that is 
hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); skin texture that is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); missing underlying 
soft tissue in an area exceeding six square inches (39 sq. 
cm.); skin that is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  It is also noted 
that consideration should be made of unretouched color 
photographs when evaluating under these criteria.  38 C.F.R. 
§ 4.118, Codes 7801, 7802, 7803, 7804, 7805 (2005).  

The file contains VA clinical records reflecting treatment 
for a variety of disorders for the past several years.  None 
of the treatment reports mentions any complaints that 
examiners indicated were referable to the veteran's service-
connected abdominal scars.  

At the time of a VA examination in May 2001, the veteran did 
not express any complaints regarding his abdominal scars.  
The examiner described a left paramedian scar measuring 13cm 
x 0.5cm and a right paramedian scar measuring 11cm x 0.5cm.  
Both scars were depressed and tender to palpation, and the 
surrounding areas were also mildly tender to palpation.  
There was no adherence to keloid formation.  

Another VA compensation examination was conducted in January 
2003.  The veteran reported having intermittent abdominal 
pain, mainly along the incisional scar, lasting up to 20 
minutes.  He indicated that the pain would sometimes be sharp 
that would occur once to three times per week.  That examiner 
also measured the left paramedian abdominal scar as 13cm x 
0.5cm and the right paramedian scar as 11cm x 0.6cm.  The 
right scar had a 0.5cm depression in the center and was 
tender and painful to the touch.  Neither of the scars was 
adherent to the fascia.  There was no evidence of incisional 
hernia.  

In December 2004, yet another VA compensation examination was 
conducted.  The examiner did not list any complaints that 
were referable to the veteran's abdominal scars.  They were 
described as forming a "V," extending from just above the 
umbilicus to the suprapubic area.  The left paramedian scar 
was noted to be around 13.3cm long.  The upper part was 
linear and 0.5cm wide; it was not fixed to any underlying 
tissues and was nontender.  The lower half of the scar was 
1.7cm wide, nondepressed and nontender.  The scar was well 
healed.  The scar to the right of the umbilicus was deeper 
and disfigured, and irregular in shape.  It measured 11cm x 
2cm and was 1cm deep in the middle third of the scar.  That 
scar was tender, particularly in the middle portion.  The 
middle half of that scar was fixed to the underlying tissue 
and was inflexible.  Pain was noted on manipulation of that 
scar.  The area involved in scar formation was estimated at 
30 percent of the abdomen (not exceeding 39 sq. cm) and 10-20 
percent of the total body surface area.  Color photographs of 
the veteran's abdominal scars, which clearly show the scars 
as they have been described by several examiners, were 
included.  

Applying the old rating criteria, the only applicable 
diagnostic code is Code 7804.  The scars are well healed and 
there is no evidence they limit the function of any part.  
Although Code 7804 refers to superficial scars, the only 
manifestation listed in any of the appropriate skin codes is 
the presence of tenderness or pain to palpation.  Such a 
manifestation warrants a 10 percent rating under Code 7804.  
Arguably, the depth of one of the veteran's scars indicates 
that it should not be considered a superficial scar.  
Nevertheless, the 10 percent rating of Code 7804 is the 
maximum percentage specified by the rating schedule for such 
scars.  

Among the revised rating criteria, the only diagnostic code 
that is applicable is Code 7801.  To the extent that Codes 
7802, 7803, and 7804 pertain to superficial scars, they, 
arguably, are not applicable to the veteran's deep scar.  The 
revised rating criteria of § 4.118 include a definition of a 
superficial scar - one not associated with underlying soft 
tissue damage.  However, even assuming the veteran's 
abdominal scars are superficial, a rating greater than 10 
percent is not warranted under any applicable diagnostic 
code.  

Because there is no evidence of any limitation of function 
due to the scars, Code 7805 is not applicable.  Code 7803 
applies to unstable scars, but because the veteran's scars 
are well healed, that code is also not applicable.  

Code 7802 provides for a 10 percent rating based solely on 
the total area involved in the scar, requiring at least 929 
sq. cm for such a rating.  Accordingly, a 10 percent rating 
is not warranted under that provision, since the veteran's 
scars do not exceed 39 sq. cm in area.  

Diagnostic Code 7801 provides for a 10 percent rating for a 
scar that is deep or limits function, but only if it exceeds 
39 sq. cm in area.  Again, because the veteran's scars do not 
exceed 39 sq. cm, the criteria for even a 10 percent rating 
under that code are not met.  

While revised Codes 7801 and 7802 also indicate that widely 
separated scars should be assigned separate ratings, the 
medical evidence clearly shows the veteran's abdominal scars 
are - at most, only centimeters apart.  So separate ratings 
for the two abdominal scars are not appropriate under the 
facts of this particular case.  

Finally, Code 7804 provides for a 10 percent rating for a 
superficial scar that is tender.  Again, assuming the 
veteran's scars are superficial, a 10 percent rating, but no 
greater, is warranted under this code in light of evidence of 
tenderness to palpation from numerous examiners.  



In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise (about evenly balanced for and against 
the claim), with the veteran prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b).  In this case, for the reasons stated, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim; therefore, the provisions of § 5107(b) are 
not applicable.  See, too, Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

In summary, a 10 percent rating, and no greater, is warranted 
for the veteran's abdominal scars under either the old or the 
revised rating criteria.  Because the RO has already assigned 
a 10 percent rating for this disability, an increased 
schedular rating must be denied.  

In exceptional cases, where evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned that is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  
However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that he has ever been hospitalized for treatment of 
his abdominal scars since his separation from service.  
Neither does the record reflect marked interference with his 
employment, meaning above and beyond that contemplated by his 
current schedular rating.  He has submitted no evidence of 
excessive time off from work due to the disability or of 
concessions made by his employer because of his abdominal 
scars.  There simply is no evidence of any unusual or 
exceptional circumstances that would take his case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  

Therefore, an increased rating for the tender and painful 
scar from the gunshot wound to the abdomen in service is 
denied.  


ORDER

The petition to reopen the claim for service connection for 
hemorrhoids and an anal fissure is denied.  

An increased rating for the tender and painful scar from the 
gunshot wound to the abdomen, currently evaluated 10 percent, 
is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


